Citation Nr: 1436059	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  05-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, including as secondary to a service-connected disability, to include diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran had a period of honorable active duty service from March 1970 to January 1972.  Because the Veteran received an other than honorable discharge for a second period of active service between April and October 1972, this is a bar to VA benefits for any disease or injury incurred during this period of service.  See 38 C.F.R. § 3.12 (2013).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A Central Office Board hearing was held in April 2006 before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been added to the record.  

In May 2013, the Board denied the claim, and the Veteran subsequently filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a January 2014 Order vacating the May 2013 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  Specifically, the Court vacated and remanded the Board's decision as it determined that the Board failed in its duty to assist the Veteran as it did not obtain a VA medical opinion, consistent with the provisions of 38 U.S.C.A. § 5103A(d)(1), (2) (2013).  

Because the Veteran currently resides within the jurisdiction of the RO in Houston, Texas, that facility retains jurisdiction in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In a January 2014 JMR, the parties determined that the Board failed to fulfill its duty to assist as required by 38 U.S.C.A. § 5103A.  Specifically, the parties determined that a December 2003 VA progress note that included an assessment that the Veteran's mood disorder was due to his service-connected diabetes mellitus was sufficient to trigger the Board's duty to obtain a VA examination and medical opinion pursuant to 38 U.S.C.A. § 5103A(d)(1), (2) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the Veteran should be afforded a VA examination to determine whether his current psychological condition is secondary to his service-connected disabilities, to include diabetes mellitus.  

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.  Furthermore, in the JMR, the parties determined that the Veteran should be allowed to submit additional evidence and argument, and on remand, he should be given the opportunity to do so.  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric condition and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his psychiatric disability.  The examiner must interview the Veteran as to the history of his psychiatric condition.  The claims file must be provided to the examiner, to include a copy of this Remand.  The examiner must review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should identify all of the Veteran's acquired psychiatric disorders, other than PTSD.  

For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disorder had onset during or was caused by the Veteran's military service.  

The examiner should further opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused by the Veteran's service-connected disabilities, to include diabetes mellitus.  In discussing this, the examiner should discuss whether it is at least as likely as not that the Veteran's service-connected disabilities, to include diabetes mellitus, contributed to any diagnosed psychiatric disorder.  In doing so, the examiner should consider the December 2003 VA progress note in this regard.  

Finally, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include diabetes mellitus.  In doing so, the examiner should consider the December 2003 VA progress note which stated "mood disorder due to diabetes."

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



